Exhibit 10.2
 
REDEMPTION AGREEMENT
by and among
DIAMOND RESORTS PARENT, LLC,
SILVER ROCK FINANCIAL LLC,
IN — FP1 LLC,
BDIF LLC,
CM — NP LLC,
and
DRP HOLDCO, LLC
 
Dated as of July 21, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I REDEMPTION OF PREFERRED UNITS    
1     1.01.    
Redemption of Preferred Units
    1   ARTICLE II CLOSING     2     2.01.    
Closing
    2     2.02.    
Deliveries by the Company to Guggenheim and the Silver Rock Entities at the
Closing
    2     2.03.    
Deliveries by Guggenheim and the Silver Rock Entities to the Company at the
Closing
    3   ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4    
3.01.    
Organization and Authority
    4     3.02.    
Authorization; Binding Effect
    4     3.03.    
No Conflicts; No Consents
    4     3.04.    
Brokers or Finders
    4     3.05.    
Capitalization of the Company and Title to Units
    5     3.06.    
Form S-4
    5     3.07.    
Registration Rights
    5     3.08.    
Offering Exemption
    5     3.09.    
Real Property Holding Company
    6     3.10.    
Investment Company Act
    6     3.11.    
No Bankruptcy
    6   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GUGGENHEIM     6     4.01.
   
Organization and Authority
    6     4.02.    
Authorization; Binding Effect
    6     4.03.    
No Conflicts; No Consents
    6     4.04.    
Title to Purchased Units
    7     4.05.    
Disclosure
    7     4.06.    
Brokers or Finders
    7     4.07.    
Accredited Investor; Diligence
    7     4.08.    
Investment
    7     4.09.    
Rule 144
    8     4.10.    
No Public Market
    8   ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SILVER ROCK ENTITIES    
8     5.01.    
Organization and Authority
    8     5.02.    
Authorization; Binding Effect
    8     5.03.    
No Conflicts; No Consents
    8  

i



--------------------------------------------------------------------------------



 



                              Page     5.04.    
Title to Purchased Units
    9     5.05.    
Disclosure
    9     5.06.    
Brokers or Finders
    9     5.07.    
Accredited Investor; Diligence
    9     5.08.    
Investment
    9     5.09.    
Rule 144
    9     5.10.    
No Public Market
    10   ARTICLE VI FURTHER AGREEMENTS OF THE PARTIES     10     6.01.    
Transaction Fees and Expenses
    10     6.02.    
Consent and Waiver
    10   ARTICLE VII POST-CLOSING COVENANTS     10     7.01.    
Expenses
    10   ARTICLE VIII SURVIVAL     11     8.01.    
Survival
    11   ARTICLE IX DEFINITIONS     11   ARTICLE X MISCELLANEOUS     12    
10.01.    
Entire Agreement
    12     10.02.    
Remedies
    13     10.03.    
Governing Law
    13     10.04.    
Waiver of Jury Trial
    13     10.05.    
Venue; Submission to Jurisdiction
    13     10.06.    
Amendment; Waiver
    14     10.07.    
Notices
    14     10.08.    
Severability
    15     10.09.    
Assignment and Binding Effect
    15     10.10.    
No Benefit to Others
    15     10.11.    
Counterparts
    16     10.12.    
Interpretation
    16     10.13.    
Public Announcements
    16  

ii



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibits

     
Exhibit A
  Second Amended and Restated Registration Rights Agreement
Exhibit B
  Fourth Amended and Restated Operating Agreement
Exhibit C
  Fourth Amended and Restated Securityholders Agreement

iii



--------------------------------------------------------------------------------



 



REDEMPTION AGREEMENT
          This REDEMPTION AGREEMENT (this “Agreement”), dated as of July 21,
2011, is entered into by and among DRP Holdco, LLC, a Delaware limited liability
company (“Guggenheim”), Silver Rock Financial LLC, a Delaware limited liability
company, IN — FP1 LLC, a Delaware limited liability company, BDIF LLC, a
Delaware limited liability company, and CM — NP LLC, a Delaware limited
liability company (collectively, the “Silver Rock Entities”), and Diamond
Resorts Parent, LLC, a Nevada limited liability company (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the meanings
given to such terms in Article IX below.
          WHEREAS, contemporaneously herewith, the Company is entering into that
certain Securities Purchase Agreement, dated as of the date hereof (the
“Wellington Agreement”) with The Hartford Growth Opportunities Fund, Hartford
Growth Opportunities HLS Fund, Quissett Investors (Bermuda) L.P., Quissett
Partners, L.P., The Hartford Capital Appreciation Fund, Bay Pond Partners, L.P.
and Bay Pond Investors (Bermuda) L.P. (collectively, “Wellington”), pursuant to
which Wellington is purchasing Common Units of the Company (“Common Units”);
          WHEREAS, immediately following the issuance and sale of the Common
Units, the Company desires to redeem all of the issued and outstanding Preferred
Units of the Company (the “Preferred Units”) as follows: (i) the Company desires
to redeem from Guggenheim 1,000 Preferred Units, and Guggenheim desires to sell
or contribute such securities to the Company, and (ii) the Company desires to
redeem from the Silver Rock Entities an aggregate of 133.33 Preferred Units, and
the Silver Rock Entities desire to sell or contribute such securities to the
Company, each on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual covenants, agreements
and understandings herein contained, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
REDEMPTION OF PREFERRED UNITS
     1.01. Redemption of Preferred Units. Subject to the terms and conditions of
this Agreement, including the delivery of the certificates, agreements and other
documents set forth in Section 2.02, as of the date hereof:

  (a)   the Company hereby redeems from Guggenheim, and Guggenheim hereby sells
or contributes to the Company, 1,000 Preferred Units for an aggregate cash
purchase price of $96,596,101.59 and 23.746 Common Units of the Company (the
“Guggenheim Consideration”).

  (b)   the Company hereby redeems from the Silver Rock Entities, and the Silver
Rock Entities, individually and not jointly, hereby sell or contribute to the
Company, an aggregate of 133.33 Preferred Units for an aggregate cash

 



--------------------------------------------------------------------------------



 



      purchase price of $12,103,528.10 and 2.810 Common Units of the Company
(the “Silver Rock Consideration”). The number of Preferred Units sold or
contributed by each Silver Rock Entity, the allocation of the Silver Rock
Consideration among the Silver Rock Entities and the number of Common Units
issued to each Silver Rock entity are each listed on Schedule 1.01(b).

ARTICLE II
CLOSING
     2.01. Closing . The consummation of the transactions contemplated by this
Agreement in connection with the redemption of the 1,133.33 Preferred Units (the
“Closing”) will take place at the offices of Katten Muchin Rosenman LLP, 525 W.
Monroe Street, Suite 1900, Chicago, Illinois (“Katten Muchin”) or such other
location as mutually agreed upon by the parties, on the date hereof (the
“Closing Date”).
     2.02. Deliveries by the Company to Guggenheim and the Silver Rock Entities
at the Closing. At the Closing:

  (a)   Guggenheim Consideration. The Company shall deliver to Guggenheim the
cash portion of the Guggenheim Consideration, by wire transfer of immediately
available funds to the bank account designated by Guggenheim in accordance with
the wire transfer instructions set forth on Schedule 2.02(a). The Common Units
portion of the Guggenheim Consideration is reflected in the LLC Agreement.    
(b)   Silver Rock Consideration. The Company shall deliver to the Silver Rock
Entities the cash portion of the Silver Rock Consideration, by wire transfer of
immediately available funds to the bank account(s) designated by each Silver
Rock Entity in accordance with the wire transfer instructions set forth on
Schedule 2.02(b). The Common Units portion of the Silver Rock Consideration is
reflected in the LLC Agreement.     (c)   Representations and Covenants. The
representations and warranties made by the Company in Article III shall be true
and correct.     (d)   Officer’s Certificate. The Company shall have delivered
to Guggenheim and each of the Silver Rock Entities copies of each of the
following, in each case certified by an officer of the Company to be in full
force and effect on the date of the Closing:

  (i)   the Company’s Articles of Organization, certified by the Secretary of
State of the State of Nevada;

2



--------------------------------------------------------------------------------



 



  (ii)   a good standing certificate with respect to the Company certified by
the Secretary of State of Nevada as of a date not more than thirty (30) days
prior to the Closing; and

  (iii)   resolutions of the Board of Managers of the Company authorizing the
execution, delivery and performance of this Agreement and the Transaction
Agreements, and the consummation of the transactions contemplated hereby and
thereby, including the redemption of the Preferred Units at the Closing.

  (e)   Registration Rights Agreement. The Company, Guggenheim, CDP, 1818
Partners, LLC, the Silver Rock Entities and Wellington shall have executed and
delivered the Registration Rights Agreement.

  (f)   Securityholders Agreement. The Company, Guggenheim, CDP, 1818 Partners,
LLC, the Silver Rock Entities and Wellington shall have executed and delivered
the Securityholders Agreement.

  (g)   LLC Agreement. The Company, Guggenheim, CDP, 1818 Partners, LLC, the
Silver Rock Entities and Wellington shall have executed and delivered the LLC
Agreement reflecting, among other things, the issuance and sale of the Common
Units to Wellington pursuant to the Wellington Agreement, the redemption of
1,133.33 Preferred Units hereunder and the issuance of the Common Units of the
Company as part of the Guggenheim Consideration and Silver Rock Consideration
hereunder.

  (h)   Wellington Agreement. The Company and Wellington shall have executed and
delivered the Wellington Agreement, and the Company shall have issued the Common
Units to Wellington pursuant thereto.

     2.03. Deliveries by Guggenheim and the Silver Rock Entities to the Company
at the Closing. At the Closing:

  (a)   Representations and Covenants. The representations and warranties made
by Guggenheim and each of the Silver Rock Entities in Article IV and Article V,
as applicable, shall be true and correct.

  (b)   Registration Rights Agreement. Guggenheim and each Silver Rock Entity
shall have each executed and delivered the Registration Rights Agreement.

  (c)   Securityholders Agreement. Guggenheim and each Silver Rock Entity shall
have each executed and delivered the Securityholders Agreement.     (d)   LLC
Agreement. Guggenheim and each Silver Rock Entity shall have each executed and
delivered the LLC Agreement reflecting, among other things, the issuance and
sale of the Common Units to Wellington pursuant

3



--------------------------------------------------------------------------------



 



      to the Wellington Agreement, the redemption of 1,133.33 Preferred Units
hereunder and the issuance of the Common Units of the Company as part of the
Guggenheim Consideration and Silver Rock Consideration hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company represents and warrants to Guggenheim and each Silver Rock
Entity as of the date hereof, as follows:
     3.01. Organization and Authority. The Company is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Nevada. The Company has all requisite power and authority to enter
into and perform its obligations under this Agreement, the Transaction
Agreements and the other agreements and instruments that the Company is
executing and delivering in connection with the transactions contemplated by
this Agreement.
     3.02. Authorization; Binding Effect. The execution, delivery and
performance by the Company of this Agreement and the Transaction Agreements, and
the consummation and performance by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary limited liability
company action of the Company. This Agreement and the Transaction Agreements
have been duly executed and delivered at the Closing, constitute legal, valid
and binding obligations of the Company, enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws relating to
or affecting the rights of creditors generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at Law). All proceedings or actions required to be taken
by the Company relating to the execution and delivery of this Agreement and the
Transaction Agreements at the Closing, and to the consummation and performance
of the transactions contemplated hereby and thereby have been taken.
     3.03. No Conflicts; No Consents. The execution, delivery or performance of
this Agreement or any of the Transaction Agreements, and the consummation by the
Company of the transactions contemplated hereby or thereby, and compliance by
the Company with the terms and provisions hereof or thereof, will not (i)
conflict with the Organizational Documents, or (ii) constitute a violation by
the Company of any Law applicable to the Company or its properties or assets. No
permit, authorization, consent or approval of or by, or any notification of or
filing with, any Person (governmental or private) is required by the Company in
connection with the execution, delivery and performance of this Agreement and
the Transaction Agreements, the consummation by the Company of the transactions
contemplated hereby (other than such notifications or filings required under
applicable federal or state securities Laws, if any).
     3.04. Brokers or Finders. The Company and its officers and agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement and will indemnify and

4



--------------------------------------------------------------------------------



 



hold Guggenheim harmless from any such payment alleged to be due by or through
the Company as a result of the action of the Company or its officers or agents.
     3.05. Capitalization of the Company and Title to Units.

  (a)   Schedule 3.05 sets forth the equity capitalization of the Company
immediately following the Closing.

  (b)   Other than as set forth on Schedule 3.05, there are no other holders of
equity securities of the Company and no other instruments, rights, warrants or
options exercisable for or convertible into equity securities of the Company or
containing any profit participation features and there are no other commitments,
whether oral or in writing, of any kind, for the issuance, purchase or exchange
of, or for any other right to acquire equity securities or options, warrants or
other securities of the Company. Other than as set forth in this Agreement, the
LLC Agreement, and the Securityholders Agreement, there are no (x) outstanding
obligations of the Company (contingent or otherwise) to repurchase or otherwise
acquire or retire any equity securities of the Company or any warrants, options
or other rights to acquire its equity securities or (y) voting trusts, proxies
or other agreements among the unitholders of the Company with respect to the
voting or transfer of the Company’s equity securities.

  (c)   The Common Units are entitled to the rights, restrictions, privileges
and preferences of such securities set forth in the LLC Agreement. After giving
effect to this Agreement, the Common Units to be issued to Guggenheim and the
Silver Rock Entities hereunder have been duly and validly authorized and issued,
and after the consummation of the transactions contemplated by this Agreement,
will be fully paid, nonassessable and subject to no preemptive rights or
restrictions on transfer other than restrictions on transfer under this
Agreement, the Transaction Agreements and applicable federal and state
securities laws.

     3.06. Form S-4. The Form S-4 Registration Statement of DRC on file with the
U.S. Securities and Exchange Commission (the “Form S-4”), not including the
sections of such Form S-4 regarding the 12% Senior Secured Notes exchange offer
described therein, complies with applicable securities laws and accurately
presents the business, operations and financial condition of the Company in all
material respects. Other than the Transaction Agreements, there are no
agreements or understandings between Wellington and the Company or its
Affiliates.
     3.07. Registration Rights. Except as set forth in the Registration Rights
Agreement, the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any Person or entity with respect to any
of the Company’s equity securities.
     3.08. Offering Exemption. Based in part on the representations contained in
Article IV and Article V hereof, the issuance of the Common Units of the Company
as part of the Guggenheim Consideration and the Silver Rock Consideration
hereunder does not violate any

5



--------------------------------------------------------------------------------



 



federal or state securities laws and will not require registration under the
Securities Act or any applicable state securities laws. The Company and its
agents will not take any action hereafter that would cause the loss of such
exemptions.
     3.09. Real Property Holding Company. The Company does not own any United
States real property interest within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended.
     3.10. Investment Company Act. The Company is not an “investment company” or
an “affiliated person” thereof or an “affiliated person” of any such “affiliated
person,” as such terms are defined in the Investment Company Act of 1940, as
amended.
     3.11. No Bankruptcy. No order has been made or petition presented for the
winding up, insolvency, liquidation or bankruptcy of the Company.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF GUGGENHEIM
          Guggenheim represents and warrants to the Company as of the date
hereof, as follows:
     4.01. Organization and Authority. Guggenheim is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Guggenheim has all requisite power and authority to enter
into and perform its obligations under this Agreement, the Transaction
Agreements to which it is a party and the other agreements and instruments that
Guggenheim is executing and delivering in connection with the transactions
contemplated by this Agreement.
     4.02. Authorization; Binding Effect. The execution, delivery and
performance by Guggenheim of this Agreement and the Transaction Agreements to
which it is a party at the Closing, and the consummation and performance by
Guggenheim of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary limited liability company action of Guggenheim. This
Agreement and the Transaction Agreements to which it is a party have been duly
executed and delivered at the Closing, constitute legal, valid and binding
obligations of Guggenheim, enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the rights of creditors generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). All proceedings or actions required to be taken by Guggenheim
relating to the execution and delivery of this Agreement and the Transaction
Agreements to which it is a party, and to the consummation and performance of
the transactions contemplated hereby and thereby have been taken.
     4.03. No Conflicts; No Consents. The execution, delivery or performance of
this Agreement or any of the Transaction Agreements to which it is a party, and
the consummation by Guggenheim of the transactions contemplated hereby or
thereby, and compliance by

6



--------------------------------------------------------------------------------



 



Guggenheim with the terms and provisions hereof or thereof, will not
(i) conflict with Guggenheim’s certificate of formation or limited liability
company agreement, or (ii) constitute a violation by Guggenheim of any Law
applicable to Guggenheim. No permit, authorization, consent or approval of or
by, or any notification of or filing with, any Person (governmental or private)
is required by Guggenheim in connection with the execution, delivery and
performance of this Agreement and the Transaction Agreements to which it is a
party, the consummation by Guggenheim of the transactions contemplated hereby
(other than such notifications or filings required under applicable federal or
state securities laws, if any).
     4.04. Title to Purchased Units. Guggenheim is the beneficial and record
owner of the Preferred Units that it is selling pursuant to this Agreement, free
and clear of any liens, claims, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, encumbrances or
security interests of any kind or nature whatsoever (collectively, “Liens”)
except as may be set forth in the Transaction Agreements. Upon purchase and
payment therefore and delivery to the Company in accordance with the terms of
this Agreement, the Company will acquire good and valid title to such Preferred
Units being redeemed hereunder, free and clear of any Liens whatsoever, subject
to any restrictions contained in the Transaction Agreements.
     4.05. Disclosure. Guggenheim has been advised by the Company that the value
of the Preferred Units may increase significantly over time. Guggenheim has such
knowledge and experience in business and financial matters as to be capable of
evaluating the merits and risks of the transaction contemplated to be made
hereunder. Guggenheim has had an opportunity to review all documents that
Guggenheim has requested from the Company, including, without limitation, the
Form S-4, and the Company has made available to Guggenheim any additional
information which Guggenheim has requested. Guggenheim has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management and to ask questions of, and receive answers from, the
Company and its representatives concerning the business of the Company and all
such questions have been answered to the full satisfaction of Guggenheim.
     4.06. Brokers or Finders. Guggenheim and its officers or agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders fees or agents’ commissions or other similar payment in connection with
this Agreement and will indemnify and hold the Company harmless from any such
payment alleged to be due by or through Guggenheim as a result of the action of
Guggenheim or its officers or agents.
     4.07. Accredited Investor; Diligence. Guggenheim is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
Guggenheim has been provided with a copy of the Form S-4 and has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management.
     4.08. Investment. Guggenheim is acquiring the Common Units hereunder for
its own account for investment and not with a present view to, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing, syndicating or selling the same.

7



--------------------------------------------------------------------------------



 



     4.09. Rule 144. Guggenheim acknowledges that, because they have not been
registered under the Securities Act, the Common Units acquired hereunder must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. Guggenheim is aware of the
provisions of Rule 144 promulgated under the Securities Act which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions.
     4.10. No Public Market. Guggenheim understands that no public market now
exists for any of the equity securities issued by the Company and that it is
uncertain whether a public market will ever exist for the Common Units.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SILVER ROCK ENTITIES
          Each of the Silver Rock Entities represents and warrants to the
Company as of the date hereof, as follows:
     5.01. Organization and Authority. Such Silver Rock Entity is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Such Silver Rock Entity has all requisite
power and authority to enter into and perform its obligations under this
Agreement, the Transaction Agreements to which it is a party and the other
agreements and instruments that such Silver Rock Entity is executing and
delivering in connection with the transactions contemplated by this Agreement.
     5.02. Authorization; Binding Effect. The execution, delivery and
performance by such Silver Rock Entity of this Agreement and the Transaction
Agreements to which it is a party at the Closing, and the consummation and
performance by such Silver Rock Entity of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary limited liability
company action of such Silver Rock Entity. This Agreement and the Transaction
Agreements to which it is a party have been duly executed and delivered at the
Closing, constitute legal, valid and binding obligations of such Silver Rock
Entity, enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the rights of creditors
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). All
proceedings or actions required to be taken by such Silver Rock Entity relating
to the execution and delivery of this Agreement and the Transaction Agreements
to which it is a party, and to the consummation and performance of the
transactions contemplated hereby and thereby have been taken.
     5.03. No Conflicts; No Consents. The execution, delivery or performance of
this Agreement or any of the Transaction Agreements to which it is a party, and
the consummation by such Silver Rock Entity of the transactions contemplated
hereby or thereby, and compliance by such Silver Rock Entity with the terms and
provisions hereof or thereof, will not (i) conflict with any Silver Rock
Entity’s certificate of formation or limited liability company agreement, or
(ii) constitute a violation by any Silver Rock Entity of any Law applicable to
such Silver Rock Entity. No permit, authorization, consent or approval of or by,
or any notification of or filing

8



--------------------------------------------------------------------------------



 



with, any Person (governmental or private) is required by any Silver Rock Entity
in connection with the execution, delivery and performance of this Agreement and
the Transaction Agreements to which it is a party, the consummation by such
Silver Rock Entity of the transactions contemplated hereby (other than such
notifications or filings required under applicable federal or state securities
laws, if any).
     5.04. Title to Purchased Units. Such Silver Rock Entity is the beneficial
and record owner of the Preferred Units that it is selling pursuant to this
Agreement, free and clear of any Liens except as may be set forth in the
Transaction Agreements. Upon purchase and payment therefore and delivery to the
Company in accordance with the terms of this Agreement, the Company will acquire
good and valid title to such Preferred Units being redeemed hereunder, free and
clear of any Liens whatsoever, subject to any restrictions contained in the
Transaction Agreements.
     5.05. Disclosure. Such Silver Rock Entity has been advised by the Company
that the value of the Preferred Units may increase significantly over time. Such
Silver Rock Entity has such knowledge and experience in business and financial
matters as to be capable of evaluating the merits and risks of the transaction
contemplated to be made hereunder. Such Silver Rock Entity has had an
opportunity to review all documents that such Silver Rock Entity has requested
from the Company, including, without limitation, the Form S-4, and the Company
has made available to such Silver Rock Entity any additional information which
such Silver Rock Entity has requested. Such Silver Rock Entity has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management and to ask questions of, and receive answers from,
the Company and its representatives concerning the business of the Company and
all such questions have been answered to the full satisfaction of such Silver
Rock Entity.
     5.06. Brokers or Finders. Such Silver Rock Entity and its officers or
agents have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders fees or agents’ commissions or other similar payment in
connection with this Agreement and will indemnify and hold the Company harmless
from any such payment alleged to be due by or through such Silver Rock Entity as
a result of the action of such Silver Rock Entity or its officers or agents.
     5.07. Accredited Investor; Diligence. Such Silver Rock Entity is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act. Such Silver Rock Entity has been provided with a copy of the
Form S-4 and has had an opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management.
     5.08. Investment. Such Silver Rock Entity is acquiring the Common Units
hereunder for its own account for investment and not with a present view to, or
for sale in connection with, any distribution thereof, nor with any present
intention of distributing, syndicating or selling the same.
     5.09. Rule 144. Such Silver Rock Entity acknowledges that, because they
have not been registered under the Securities Act, the Common Units acquired
hereunder must be held

9



--------------------------------------------------------------------------------



 



indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. Such Silver Rock Entity is aware
of the provisions of Rule 144 promulgated under the Securities Act which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions.
     5.10. No Public Market. Such Silver Rock Entity understands that no public
market now exists for any of the equity securities issued by the Company and
that it is uncertain whether a public market will ever exist for the Common
Units.
ARTICLE VI
FURTHER AGREEMENTS OF THE PARTIES
     6.01. Transaction Fees and Expenses. The Company agrees to pay the fees and
expenses of Guggenheim, each Silver Rock Entity or their respective Affiliates
(including without limitation legal fees and expenses) incurred in connection
with the negotiation and preparation of this Agreement, the Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby.
     6.02. Consent and Waiver. In connection with the execution and delivery of
this Agreement, Guggenheim and each Silver Rock Entity hereby consent to (i) the
transactions consummated at the Closing and (ii) the transactions contemplated
by the Transaction Agreements. Guggenheim and each Silver Rock Entity hereby
irrevocably waive any and all breaches, violations, conflicts, defaults, and
events of default under the Registration Rights Agreement (prior to its
amendment and restatement in connection with the Closing), the LLC Agreement
(prior to its amendment and restatement in connection with the Closing), the
Securityholders Agreement (prior to its amendment and restatement in connection
with the Closing), and any other agreement between the Company and Guggenheim or
any Silver Rock Entity which is in effect as of the date hereof, but only as
such breaches, violations, conflicts, defaults, and events of default may occur
in connection with the consummation of the transactions at the Closing under the
Transaction Agreements.
ARTICLE VII
POST-CLOSING COVENANTS
     7.01. Expenses. Concurrently with the Closing, within five (5) days after
demand by Guggenheim or any Silver Rock Entity, the Company will reimburse, as
contemplated by Section 6.01 hereof, Guggenheim or such Silver Rock Entity, as
applicable, for the fees and expenses incurred by Guggenheim or such Silver Rock
Entity, as applicable, in connection with such Closing and the transactions
contemplated hereby, which have not been previously paid by the Company.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
SURVIVAL
     8.01. Survival. All of the provisions of this Agreement shall survive the
Closing. The representations and warranties of the Company shall not be affected
by any knowledge or investigation of Guggenheim or any Silver Rock Entity.
ARTICLE IX
DEFINITIONS
          For the purposes of this Agreement, the following terms have the
meanings set forth below:
          “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract or otherwise.
          “Agreement” has the meaning set forth in the Preamble to this
Agreement.
          “Articles of Organization” means the Company’s Articles of
Organization filed with the Nevada Secretary of State on March 28, 2007.
          “Board” or “Board of Managers” means the Company’s board of managers.
          “CDP” means Cloobeck Diamond Parent, LLC, a Nevada limited liability
company.
          “Closing” has the meaning set forth in Section 2.01.
          “Closing Date” has the meaning set forth in Section 2.01.
          “Company” has the meaning set forth in the Preamble to this Agreement.
          “Common Units” has the meaning set forth in the Recitals to this
Agreement.
          “DRC” means Diamond Resorts Corporation, a Maryland corporation.
          “Form S-4” has the meaning set forth in Section 3.06.
          “Governmental Authority” means federal, state, county, or local
government, political subdivision or governmental, regulatory or administrative
authority, body, agency, board, bureau, commission, department, instrumentality,
official or court.
          “Guggenheim” has the meaning set forth in the Preamble to this
Agreement.
          “Guggenheim Consideration” has the meaning set forth in
Section 1.01(a).

11



--------------------------------------------------------------------------------



 



          “Katten Muchin” has the meaning set forth in Section 2.01.
          “Law” means any statute, law, code, ordinance, regulation, rule,
order, judgment, writ, injunction, act or decree of any Governmental Authority.
          “Lien” has the meaning set forth in Section 4.04.
          “LLC Agreement” means that certain Fourth Amended and Restated
Operating Agreement, dated as of the date hereof, by and among the Company, CDP,
1818 Partners, LLC, Guggenheim, the Silver Rock Entities and Wellington, in the
form attached hereto as Exhibit A.
          “Organizational Documents” means the Articles of Organization and the
LLC Agreement.
          “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
          “Preferred Units” has the meaning set forth in the Recitals to this
Agreement.
          “Registration Rights Agreement” means that certain Second Amended and
Restated Registration Rights Agreement, dated as of the date hereof, by and
among the Company, CDP, 1818 Partners, LLC, Guggenheim, the Silver Rock Entities
and Wellington, in the form attached hereto as Exhibit B.
          “SEC” means the mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.
          “Securityholders Agreement” means that certain Fourth Amended and
Restated Securityholders Agreement, dated as of the date hereof, by and among
the Company, CDP, 1818 Partners, LLC, Guggenheim, the Silver Rock Entities and
Wellington, in the form attached hereto as Exhibit C.
          “Silver Rock Consideration” has the meaning set forth in
Section 1.01(b).
          “Transaction Agreements” shall mean the LLC Agreement, the
Securityholders Agreement, the Registration Rights Agreement, and the Wellington
Agreement.
ARTICLE X
MISCELLANEOUS
     10.01. Entire Agreement. This Agreement and the Transaction Agreements
(together with the Schedules and Exhibits hereto and the documents referred to
herein and therein) contains, and is intended as, a complete statement of all of
the terms of the arrangements between the parties with respect to the matters
provided for herein, and supersedes any previous

12



--------------------------------------------------------------------------------



 



agreements, understandings, representations and warranties, whether written or
oral, between the parties with respect to those matters.
     10.02. Remedies.

  (a)   In the event of any actual or threatened breach of any of the provisions
of this Agreement, the parties hereto agree that the non-breaching party may
avail itself of any statutory, equitable, or common law remedy.

  (b)   Each of the parties hereto recognizes and acknowledges that a breach by
it of any covenants or agreements contained in this Agreement will cause the
other party to sustain damages for which it would not have an adequate remedy at
law for money damages, and therefore each of the parties hereto agrees that in
the event of any such breach the aggrieved party shall be entitled to the remedy
of specific performance of such covenants and agreements and injunctive and
other equitable relief in addition to any other remedy to which it may be
entitled, at law or in equity.

  (c)   All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

     10.03. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada, without effect to the
principles of conflicts of law thereof.
     10.04. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION
OR ENFORCEMENT THEREOF.
     10.05. Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS
OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR NEW YORK COUNTY, BOROUGH OF MANHATTAN, STATE OF NEW
YORK AND EACH PARTY TO THIS AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL
ACTIONS OR PROCEEDINGS. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH HE OR IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, LEGAL ACTION OR
PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT,
LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

13



--------------------------------------------------------------------------------



 



     10.06. Amendment; Waiver. No provision of this Agreement may be amended,
waived or modified except by an instrument or instruments in writing signed by
all the parties hereto. The failure of any party hereto to enforce at any time
any provision hereof shall not be construed to be a waiver of such provision,
nor in any way to affect the validity hereof or any part hereof or the right of
any party thereafter to enforce each and every such provision.
     10.07. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally, mailed
by registered mail, return receipt requested, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by telecopy to the
parties at the following addresses (or to such other address as a party may have
specified by notice given to the other parties pursuant to this provision):
To the Company:
Diamond Resorts Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
with a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
To Guggenheim:
DRP Holdco, LLC
135 East 57th Street
6th Floor
New York, NY 10022
Attention: Kaitlin Trinh
Facsimile: (212) 644-8396
with copies, which shall not constitute notice, to:
Guggenheim Partners
100 Wilshire Boulevard — Suite 500
Santa Monica, California 90401
Attention: Zachary D. Warren
Facsimile: (310) 576-1271
and

14



--------------------------------------------------------------------------------



 



Guggenheim Investment Management, LLC
135 East 57th Street
New York, New York 10022
Attention: William Hagner
Facsimile: (212) 644-8396
and
Sidley Austin LLP
One South Dearborn Street — Suite 3000
Chicago, Illinois 60603
Attention: Richard Astle
Facsimile: (312) 853-7036
To any Silver Rock Entity:
Silver Rock Financial LLC
1250 Fourth Street
Santa Monica, CA 90401
Attention: General Counsel
Facsimile: (310) 570-4599
with a copy, which shall not constitute notice, to:
Maron & Sandler
1250 Fourth Street
Santa Monica, CA 90401
Attention: David Kyman
Facsimile: (310) 570-4901
     10.08. Severability. If any provision of this Agreement is held by any
court of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be of no force and effect, but the illegality, invalidity or
unenforceability shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.
     10.09. Assignment and Binding Effect. None of the parties hereto may assign
any of its rights or delegate any of its duties under this Agreement without the
prior written consent of the others, except that Guggenheim and each Silver Rock
Entity may assign its rights to any Person who purchases all or substantially
all of the assets of Guggenheim or such Silver Rock Entity, as applicable, and
such Person(s) shall assume the obligations of Guggenheim or such Silver Rock
Entity, as applicable, hereunder. All of the terms and provisions of this
Agreement shall be binding on, and shall inure to the benefit of, the parties
hereto and their respective legal successors and permitted assigns of the
parties.
     10.10. No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their

15



--------------------------------------------------------------------------------



 



respective successors and permitted assigns and they shall not be construed as
conferring and are not intended to confer any rights on any other Persons.
     10.11. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, and each party thereto
may become a party hereto by executing a counterpart hereof. This Agreement and
any counterpart so executed shall be deemed to be one and the same instrument.
Additionally, to the extent receipt is confirmed, this Agreement may be executed
and sent by telecopy with the original to follow by documented overnight
delivery service.
     10.12. Interpretation. Article titles, headings to sections and the table
of contents are inserted for convenience of reference only and are not intended
to be a part or to affect the meaning or interpretation hereof. The Exhibits and
Schedules referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein. As
used herein, “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import, “writing”, “written” and comparable terms refer to
printing, typing, lithography and other means of reproducing words in a visible
form, references to a Person are also to its successors and permitted assigns,
“hereof”, “herein”, “hereunder” and comparable terms refer to the entirety
hereof and not to any particular article, section or other subdivision hereof or
attachment hereto, references to any gender include references to the plural and
vice versa, references to this Agreement or other documents are as amended or
supplemented from time to time, references to “Article”, “Section” or another
subdivision or to an attachment or “Schedule” are to an article, section or
subdivision hereof or an attachment or “Schedule” hereto, references to
“generally accepted accounting principles” shall mean generally accepted
accounting principles in the United States.
     10.13. Public Announcements. The Company shall not, without the prior
written consent and approval of Guggenheim and each Silver Rock Entity, make,
allow or cause to be made any public disclosure, whether by press release or
otherwise, of investment in the Company by Guggenheim and any Silver Rock
Entity, the terms of this Agreement, the Transaction Agreements, or any of the
transactions contemplated hereby or thereby; provided, however, that the Company
shall be permitted to make such disclosures as required by the SEC in connection
with the filing of the Form S-4.

16



--------------------------------------------------------------------------------



 



          The parties hereto have executed this Redemption Agreement as of the
date first written above.

            COMPANY:

DIAMOND RESORTS PARENT, LLC
a Nevada limited liability company
      By:   /s/ David F. Palmer         Name:   David F. Palmer        Title:  
President and Chief Financial Officer        GUGGENHEIM:

DRP HOLDCO, LLC
      By:   /s/ Zachary D. Warren         Name:   Zachary D. Warren       
Title:   Authorized Person   

[signature pages continue]
[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



            SILVER ROCK ENTITIES:

SILVER ROCK FINANCIAL LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its: Authorized
Signatory        IN — FP1 LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its: Authorized
Signatory        BDIF LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its: Authorized
Signatory        CM — NP LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its: Authorized
Signatory   

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
Preferred Units Sold by each Silver Rock Entity,
Allocation of Silver Rock Consideration and
Common Units Issued to each Silver Rock Entity

                              Preferred Units           Common Units      
Redeemed     Cash Purchase Price     Issued  
Silver Rock Financial LLC
    40.00     $ 3,631,149.21       .8430  
IN-FP1 LLC
    33.33     $ 3,025,655.08       .7026  
BDIF LLC
    33.33     $ 3,025,655.08       .7026  
CM-NP LLC
    26.67     $ 2,421,068.73       .5620  
TOTAL:
    133.33     $ 12,103,528.10       2.810  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(a)
Guggenheim Wire Instructions
[OMITTED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(b)
Silver Rock Wire Instructions
[OMITTED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
Equity Capitalization of the Company

                      Common     Common Percentage   Name of Member   Units    
Interest  
Cloobeck Diamond Parent, LLC
    753.270       54.277 %
 
               
1818 Partners, LLC
    32.711       2.357 %
 
               
DRP Holdco, LLC
    293.050       21.116 %
 
               
Silver Rock Financial LLC
    8.369       0.603 %
 
               
IN — FP1 LLC
    6.978       0.503 %
 
               
BDIF LLC
    6.978       0.503 %
 
               
CM — NP LLC
    5.580       0.402 %
 
           
 
               
Subtotal Silver Rock Entities
    27.905       2.011 %
 
           
 
               
The Hartford Growth Opportunities Fund
    35.683       2.571 %
 
               
Hartford Growth Opportunities HLS Fund
    20.805       1.499 %
 
               
Quissett Investors (Bermuda) L.P.
    14.240       1.026 %
 
               
Quissett Partners, L.P.
    10.845       0.781 %
 
               
The Hartford Capital Appreciation Fund
    184.937       13.326 %
 
               
Bay Pond Partners, L.P.
    9.466       0.682 %
 
               
Bay Pond Investors (Bermuda) L.P.
    4.918       0.354 %
 
           
 
               
Subtotal Wellington Entities
    280.894       20.240 %
 
           
 
               
Total
    1,387.830       100.000 %
 
           

 